DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 4/23/2020, claims 1-20 have been cancelled; no claims have been amended, and new claims 21-40 have been added per applicant’s request. Therefore, claims 21-40 are presently pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is object to because:
4.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “are disclosed” and “is disclosed.” The abstract should not contain “are disclosed” and “is disclosed” are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided.  Correction is required.

5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,599,664. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current application 16/826113 discloses in claim 21 a method for identifying similar database queries. The method comprises receiving an input set from a user, wherein the input set indicates at least one artifact and one or more similarity thresholds associated with the at least one artifact and accessing a data structure associated with a plurality of database queries. The data structure is a collection of symmetric binary matrices with each position in the data structure representing a Boolean similarity measure between a pair of database queries in the plurality of database queries. Application 16/826113 further discloses retrieving one or more of the collection of symmetric binary matrices associated with each artifact and threshold combination in the input set and applying a logic operation across the one or more symmetric binary matrices to produce a resultant matrix. The resultant matrix comprises adjacent set bits representing one or more groupings of database queries that are similar. Retrieving one or more groupings of database queries in the plurality of database queries that match the input set from the resultant matrix and concatenating a new database query with a result from a previous database query based on the one or more groupings of database queries. Similarly. Patent No. 10,599,664 discloses in claim 1, a computer-implemented method of identifying similar database queries. The method comprises receiving an input set from a user, wherein the input set includes at least one artifact and one or more similarity thresholds associated with the at least one artifact. Identifying relevant partitions included in the plurality of partitions based on applying database logic and for each relevant partition, each artifact and threshold combination in the input set, retrieving the collection of symmetric binary matrices associated with each combination. Creating a similarity-characterizing data structure for each of the plurality of partitions, wherein the similarity-characterizing data structure for each partition of the plurality of partitions is a collection of symmetric binary matrices with each position in the similarity-characterizing data structure representing a Boolean similarity measure for an artifact included in the set of artifacts and a possible threshold in the set of possible thresholds. Patent 10,599,664 further discloses applying a bitwise-AND {logic operation} across the collection of matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar and retrieving, from each resultant matrix, one or more groupings of database queries in the plurality of database queries that match the input set. Displaying, to the user, the one or more groupings of database queries in the plurality of database queries.
	Both the current application and patent 10,599,664 are not patentably distinct from each other based on the above common features. Also, see the below table to show the related features of both the application and patent. Based on these features the current application 16/826113 would read on Patent 10,599,664 and therefore a terminal disclaimer is needed.

Current application 16/826113
Patent No. 10,599,664
Claim 21:
A method for identifying similar database queries, the method comprising: 





















receiving an input set from a user, wherein the input set indicates at least one artifact and one or more similarity thresholds associated with the at least one artifact; 

accessing a data structure associated with a plurality of database queries, wherein the data structure is a collection of symmetric binary matrices with each position in the data structure representing a Boolean similarity measure between a pair of database queries in the plurality of database queries; retrieving, from the data structure, one or more of the collection of symmetric binary matrices associated with each artifact and threshold combination in the input set; 









applying a logic operation across the one or more symmetric binary matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar; 

retrieving, from the resultant matrix, one or more groupings of database queries in the plurality of database queries that match the input set; and concatenating a new database query with a result from a previous database query based on the one or more groupings of database queries.
Claim 1: 
A computer-implemented method of identifying similar database queries, wherein the method is implemented in a distributed manner by a web server, a queue server, and a plurality of compute nodes, wherein similarity between a pair of database queries is characterized by a threshold and inclusion of common artifacts, the method comprising:

(1) at the queue server, retrieving a plurality of database queries, wherein each database query in the plurality of database queries includes one or more artifacts; and dividing the plurality of database queries among the plurality of compute nodes; (2) at each compute node, identifying a set of possible thresholds based on decomposing the range from zero to 100 into discrete steps; identifying a set of artifacts included in the plurality of database queries; determining, for each artifact included in the set of artifacts and each possible threshold included in the set of possible thresholds, a Boolean similarity measure between each pair of database queries, wherein a similarity measure of one indicates two similar database queries and a similarity measure of zero indicates two dissimilar database queries; mapping each database query in the plurality of database queries into a plurality of partitions, wherein each partition includes database queries that share at least one common artifact, wherein the similarity-characterizing data structure is created for each partition; and  

(3) at the web server: receiving an input set from a user, wherein the input set includes at least one artifact and one or more similarity thresholds associated with the at least one artifact; 

upon receiving the input set from the user: identifying relevant partitions included in the plurality of partitions based on applying database logic; and for each relevant partition: for each artifact and threshold combination in the input set, retrieving the collection of symmetric binary matrices associated with each combination; ** creating a similarity-characterizing data structure for each of the plurality of partitions, wherein the similarity-characterizing data structure for each partition of the plurality of partitions is a collection of symmetric binary matrices with each position in the similarity-characterizing data structure representing a Boolean similarity measure for an artifact included in the set of artifacts and a possible threshold in the set of possible thresholds;**


applying a bitwise-AND across the collection of matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar; and 

retrieving, from each resultant matrix, one or more groupings of database queries in the plurality of database queries that match the input set; and displaying, to the user, the one or more groupings of database queries in the plurality of database queries.

Claim 31
Claims 3-4 and 8-9
Claim 24
Claims 5, 10 and 14


Claim 33:
A system for identifying similar database queries, the system comprising: one or more processors; and -6-147823758.1Application No.: 16/826,113Docket No.: 068784-8023.USO2Preliminary Amendment under 37 CFR 1.115a memory coupled to the one or more processors, the memory having instructions stored thereon which, when executed by the one or more processors, cause the system to perform operations including: 



















receiving an input set from a user, wherein the input set indicates at least one artifact and one or more similarity thresholds associated with the at least one artifact; accessing a data structure associated with a plurality of database queries, wherein the data structure is a collection of symmetric binary matrices with each position in the data structure representing a Boolean similarity measure between a pair of database queries in the plurality of database queries; retrieving, from the data structure, one or more of the collection of symmetric binary matrices associated with each artifact and threshold combination in the input set; 




applying a logic operation across the one or more symmetric binary matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar; 


retrieving, from the resultant matrix, one or more groupings of database queries in the plurality of database queries that match the input set; and concatenating a new database query with a result from a previous database query based on the one or more groupings of database queries
Claim 6:
 A distributed computing system of identifying similar database queries, wherein similarity between a pair of database queries is characterized by a threshold and inclusion of common artifacts, the system comprising one or more non-transitory computer readable media storing instructions for: 

(1) at a queue server: retrieving a plurality of database queries, wherein each database query in the plurality of database queries includes one or more artifacts; and dividing the plurality of database queries among the plurality of compute nodes; (2) at each of a plurality of compute nodes: identifying a set of possible thresholds based on decomposing the range from zero to 100 into discrete steps; identifying a set of artifacts included in the plurality of database queries; determining, for each artifact included in the set of artifacts and each possible threshold included in the set of possible thresholds, a Boolean similarity measure between each pair of database queries, wherein a similarity measure of one indicates two similar database queries and a similarity measure of zero indicates two dissimilar database queries; mapping each database query in the plurality of database queries into a plurality of partitions, wherein each partition includes database queries that share at least one common artifact, wherein the similarity-characterizing data structure is created for each partition; and 

(3) at a web server: receiving an input set from a user, wherein the input set includes at least one artifact and one or more similarity thresholds associated with the at least one artifact; upon receiving the input set from the user: identifying relevant partitions included in the plurality of partitions based on applying database logic; and for each relevant partition: for each artifact and threshold combination in the input set, retrieving the collection of symmetric binary matrices associated with each combination; **creating a similarity-characterizing data structure for each of the plurality of partitions, wherein the similarity-characterizing data structure for each partition of the plurality of partitions is a collection of symmetric binary matrices with each position in the similarity-characterizing data structure representing a Boolean similarity measure for an artifact included in the set of artifacts and a possible threshold in the set of possible thresholds**

applying a bitwise-AND across the collection of matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar; and 


retrieving, from each resultant matrix, one or more groupings of database queries in the plurality of database queries that match the input set; and displaying, to the user, the one or more groupings of database queries in the plurality of database queries.
Claim 37:
A non-transient computer-readable medium storing instructions, execution of which in a computer system causes the computer system to perform operations comprising:






























receiving an input set from a user, wherein the input set indicates at least one artifact and one or more similarity thresholds associated with the at least one artifact;  -8- 147823758.1Application No.: 16/826,113Docket No.: 068784-8023.USO2 Preliminary Amendment under 37 CFR 1.115



accessing a data structure associated with a plurality of database queries, wherein the data structure is a collection of symmetric binary matrices with each position in the data structure representing a Boolean similarity measure between a pair of database queries in the plurality of database queries; 


retrieving, from the data structure, one or more of the collection of symmetric binary matrices associated with each artifact and threshold combination in the input set; 







applying a logic operation across the one or more symmetric binary matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar; 

retrieving, from the resultant matrix, one or more groupings of database queries in the plurality of database queries that match the input set; and concatenating a new database query with a result from a previous database query based on the one or more groupings of database queries.
Claim 11:
A distributed computing system of identifying similar database queries, wherein similarity between a pair of database queries is characterized by a threshold and inclusion of common artifacts, the system comprising one or more non-transitory computer readable media storing instructions for: 

(1) at a queue server: retrieving a plurality of database queries, wherein each database query in the plurality of database queries includes one or more artifacts; and dividing the plurality of database queries among the plurality of compute nodes; (2) at each of a plurality of compute nodes: identifying a set of possible thresholds based on decomposing the range from zero to 100 into discrete steps; identifying a set of artifacts included in the plurality of database queries; determining, for each artifact included in the set of artifacts and each possible threshold included in the set of possible thresholds, a Boolean similarity measure between each pair of database queries, wherein a similarity measure of one indicates two similar database queries and a similarity measure of zero indicates two dissimilar database queries; wherein determining the Boolean similarity measure between each pair of database queries includes creating a collection of signature vectors for a database query included in the plurality of database queries, wherein each signature vector in the collection of signature vectors represents an artifact included in the database query; for each possible threshold included in the set of possible thresholds, applying a LSH methodology to each signature vector in the collection of signature vectors, wherein the LSH methodology assigns each signature vector into one or more hash buckets, wherein each hash bucket in the one or more hash buckets includes signature vectors that achieves the possible threshold in the set of possible thresholds, wherein the one or more hash buckets indicate colliding database queries that are included in the one or more hash buckets; upon determining the colliding database queries included in the one or more hash buckets, setting Boolean similarity measures in the similarity-characterizing data structure corresponding to the colliding database queries; and 






(3) at a web server: receiving an input set from a user, wherein the input set includes at least one artifact and one or more similarity thresholds associated with the at least one artifact; 



retrieving, from the similarity-characterizing data structure, one or more groupings of database queries in the plurality of database queries that match the input set by: for each artifact and threshold combination in the input set, retrieving the collection of matrices associated with each combination, and 

** creating a similarity-characterizing data structure, wherein the similarity-characterizing data structure is a collection of symmetric binary matrices with each position in the similarity-characterizing data structure representing a Boolean similarity measure for an artifact included in the set of artifacts and the set of possible thresholds;**

applying a bitwise-AND across the collection of matrices to produce a resultant matrix, wherein adjacent set bits in the resultant matrix represent one or more groupings of database queries that are similar; and 

displaying, to the user, the one or more groupings of database queries in the plurality of database queries.




Allowable Subject Matter
7.	Claims 21-40 would be considered allowable if the double patenting rejection is overcome and an updated search is conducted.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/1/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164